         Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 1 of 9 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 CHHOY IEP,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 1:20-cv-06771

 GULF COAST COLLECTION
 BUREAU, INC.,                                        DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes CHHOY IEP (“Plaintiff”), by and through his attorneys, Consumer Law

Partners, complaining as to the conduct of GULF COAST COLLECTION BUREAU, INC.

(“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Illinois.




                                                  1
         Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 2 of 9 PageID #:2




                                              PARTIES

    4. Plaintiff is a consumer over 18-years-of-age, who at all times relevant to this matter,

resided in DuPage County, Illinois, which is located within the Northern District of Illinois.

    5. Defendant is an “accounts receivable management company for healthcare providers on

the Gulf Coast and Southeastern United States.” Defendant’s principal place of business and

registered agent – Jack W. Brown, is located at 5630 Marquesas Circle, Sarasota, Florida 34233.

Defendant regularly collects upon consumers across the country, including those within the state

of Illinois.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7.    The instant action arises out of Defendant’s attempts to collect upon outstanding medical

debt (“subject debt”) that Plaintiff allegedly owed to Elk Grove Radiology (“EGR”).

    8.    Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

    9.    On or about October 26, 2020, Defendant sent or caused to be sent to Plaintiff a collection

letter seeking collection of the subject debt (“October 26th letter”).

    10. The October 26th letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.

    11. As the initial written communication with Plaintiff, Defendant’s October 26th letter

appears to contain the disclosures required in such communications, pursuant to 15 U.S.C. §

1692g(a).



                                                  2
Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 3 of 9 PageID #:3
Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 4 of 9 PageID #:4
       Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 5 of 9 PageID #:5




   22. Surprisingly, none of the remaining eleven accounts listed on Defendant’s online portal

shared this master account number, despite the fact that each account was already given a unique

creditor account number, both in the October 26th letter, and in Defendant’s online portal.

   23. At this point, Plaintiff’s confusion was only exacerbated, as again, the payment stub

included in Defendant’s October 26th letter was pre-filled with a master account number of

34826246, which theoretically encompassed all twelve accounts, but in reality, only applied to one

of the twelve accounts – an account with a service date of 6/23/20 and balance of $38.39.

   24. Plaintiff did not recall incurring this specific account, among others, and pursuant to his

rights listed in Defendant’s October 26th letter, Plaintiff sought to dispute the accounts he did not

agree with, and address the accounts he did acknowledge.

   25. Based on Defendant’s October 26th letter, however, Plaintiff was unable to make a

payment on the account of his choosing. Rather, Defendant pre-filled the master account number

and simply offered an empty field in which Plaintiff could enter any payment amount, without

letting him specify which specific account he would like the payment to be applied to.

   26. Based on the 15 U.S.C. § 1692g(a) legal disclosures outlined in Defendant’s initial written

communication, Plaintiff has 30 days from the date of that October 26th letter to dispute the

validity of the subject debt.

   27. While Plaintiff wished to dispute the $38.39 account, as he did not recall incurring it, any

payment that Plaintiff would have made using Defendant’s October 26th payment stub would have

been applied to the disputed account.

   28. Defendant’s communications created a probability of confusion as to how much Plaintiff

is said to owe regarding the master account number, as well as which account(s) would be satisfied

upon payment.



                                                 5
          Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 6 of 9 PageID #:6




      29. As a result of Defendant’s unlawful behavior, Plaintiff was forced to retain counsel, and

his damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

      30. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not

limited to expending time addressing and dealing with Defendant’s confusing and misleading

conduct, being deprived the ability to intelligently address the subject debt given Defendant’s

violations of law, and a violation of his state and federally protected interests to be provided clear

and accurate information regarding the debt serving as the basis of Defendant’s collection efforts.

      31. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages

and all other appropriate measures to punish and deter Defendant and other debt collectors from

engaging in the unlawful collection practices described in this Complaint, supra.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      32. Plaintiff repeats and realleges paragraphs 1 through 31 as though fully set forth herein.

      33. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      34. Defendant is a debt collector, as defined by 15 U.S.C. § 1692a, because it is a person who

uses any instrumentality of interstate commerce or the mails in a business the principal purpose of

which is the collection of debts, and because it regularly use the mails and/or telephones to collect,

or attempt to collect, directly or indirectly consumer delinquent debts owed or due or asserted to

be owed or due another. Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1983. 1

      35. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of FDCPA § 1692e



1
    http://www.acainternational.org/search#memberdirectory

                                                        6
      Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 7 of 9 PageID #:7




   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   37. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. § 1692e(2)(A)

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   38. Defendant violated §§ 1692e, e(2), and e(10) through its failure to clearly and fairly

communicate information about the nature and amount of the subject debt to Plaintiff in its letter

and online portal. Upon reviewing Defendant’s initial October 26th letter, Plaintiff did not

remember owing, and did not recognize many of the accounts listed therein, so he accessed

Defendant’s website to obtain additional information regarding the same.                  Upon accessing

Defendant’s online portal, Plaintiff noticed that the master account number that comprised all

twelve accounts in Defendant’s October 26th letter, only applied to a single account with a balance

of $38.39. Plaintiff did not recognize this individual account, among others, and wished to dispute

them. On the other hand, Plaintiff did wish to address the accounts he did recognize, however,

any payment that Plaintiff would have made using Defendant’s October 26th pre-filled payment

stub would have erroneously been applied to an account that Plaintiff wished to dispute.

   39. Defendant deceptively pre-filled the information on the payment stub included in its

October 26th letter in an effort to coerce Plaintiff into making a payment on a disputed debt.

Defendant engaged in this conduct with the hopes of circumventing Plaintiff’s rights pursuant to

§ 1692g(a), and forcing him to pay on an account that he did not recognize.




                                                     7
      Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 8 of 9 PageID #:8




               b.     Violations of FDCPA § 1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   41. Defendant violated §1692f by unfairly pre-filing the master account number on its October

26th letter, which prevented Plaintiff from making payment on an account of his choosing. Based

on Defendant’s portal, which listed unique master account numbers for each of the twelve

accounts, any payment remitted by Plaintiff using the October 26th payment stub would have been

applied to one account – an account that Plaintiff actually wished to dispute. Defendant engaged

in this behavior in an effort to coerce Plaintiff into paying towards an account that he does not

acknowledge and to jeopardize his dispute rights pursuant to the FDCPA.

   42. As set forth in paragraphs 28 through 31, supra, Plaintiff has been harmed as a result of

Defendant’s unlawful collection practices as described in this Complaint.

   WHEREFORE, Plaintiff, CHHOY IEP, respectfully requests that this Honorable Court enter

judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                8
      Case: 1:20-cv-06771 Document #: 1 Filed: 11/16/20 Page 9 of 9 PageID #:9




DATED this 16th day of November, 2020.       Respectfully Submitted,

                                              /s/ Taxiarchis Hatzidimitriadis
                                             Taxiarchis Hatzidimitriadis #6319225
                                             David S. Klain #0066305
                                             CONSUMER LAW PARTNERS, LLC
                                             333 N. Michigan Ave., Suite 1300
                                             Chicago, Illinois 60601
                                             (267) 422-1000 (phone)
                                             (267) 422-2000 (fax)
                                             teddy@consumerlawpartners.com

                                             Attorneys for Plaintiff, Chhoy Iep




                                         9
